DETAILED ACTION
This office action is responsive to application 16/742,001 filed on January 14, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Lack of clarity and precision.  The period at the end of claim 14 should be placed behind “user interface” and not on a separate line, in order to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski (US 2013/0083215) in view of Lin et al. (US 2015/0046425).

	Consider claim 1, Wisniewski teaches:
	A method, comprising: 
	identifying an application interface (An application interface for a viewfinder is detailed in paragraph 0042.);  
	evaluating, using a processor (The invention is embodied in, for example, a “data processor”, paragraph 0049.), display context to determine if the display context is fixed or variable (It is determined whether a selected template is static (i.e. fixed) or animated (i.e. variable), paragraphs 0023, 0037 and 0048.); 
	responsive to determining, using the processor (The invention is embodied in, for example, a “data processor”, paragraph 0049.), that the display context is variable (Animated (i.e. variable) display context "can be configured to include moving parts, animations, color changing schemes, embedded objects, and/or any other desired 
	responsive to determining, using the processor (The invention is embodied in, for example, a “data processor”, paragraph 0049.), that the display context is fixed (e.g., the display context is “static”, paragraphs 0023, 0032 and 0037), defining fixed display context for the display context (e.g. according to user selection, paragraphs 0032, 0038 and 0045); 
	displaying a user interface to a user (A viewfinder (i.e. camera user interface) associated with a camera of a device is displayed, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043, 0048 and 0055.); and 
	overlaying the dynamic display context or the fixed display context over at least some of the user interface (The template, whether dynamic or fixed, is overlaid on the viewfinder image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.).
	However, Wisniewski does not explicitly teach evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface.
	Lin et al. similarly teaches an application (“app 1”) having fixed and variable data (i.e. “static” and “dynamic” data, paragraphs 0004 and 0069).
	However, Lin et al. additionally teaches evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Wisniewski include evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface as taught by Lin et al. for the benefit of enabling a desired software application to be located (Lin et al., paragraph 0002).

	Consider claim 2, and as applied to claim 1 above, Wisniewski does not explicitly teach the evaluation of the application interface.
	Lin et al. teaches that the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface (The analysis includes optical character recognition (i.e. text recognition, paragraph 0076).).


	Lin et al. teaches that the evaluating the application interface based upon the image recognition analysis (“image recognition”, paragraph 0075).

	Consider claim 5, and as applied to claim 1 above, Wisniewski does not explicitly teach the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons.
	Lin et al. further teaches identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons (A plurality of icons (90-1-90-5) are rotated in a display (see figure 5B, paragraph 0074).  The app is a weather app, paragraph 0004.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the overlaying taught by Wisnewski comprise identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons as taught by Lin et al. for the benefit of enabling the user to check the weather forecast (Lin et al., paragraph 0004).

	Consider claim 7, and as applied to claim 1 above, Wisniewski further teaches the display context comprising at least one of: a text context, an image context, an 

	Consider claim 8, and as applied to claim 7 above, Wisniewski further teaches he visual effect context comprising: a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context (For instance, the visual effect context may be zoomed in or zoomed out (i.e. comprise a magnifying visual effect context), paragraphs 0038, 0041 and 0045.).

Consider claim 9, and as applied to claim 1 above, Wisniewski further teaches generating an image based upon the user interface, and populating the image into the application interface (The template, whether dynamic or fixed, is overlaid on the viewfinder or preview image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.), wherein the populating comprising: selecting the image from an image repository (i.e. in a preview mode, paragraph 0033, figure 2); and utilizing the image as a background image for the application interface (For instance, see how the image is used as a background image for the foreground template in the preview mode, paragraph 0033, figure 2.).

	Consider claim 10, and as applied to claim 1 above, Wisniewski further teaches generating an image based upon the user interface (The template, whether dynamic or fixed, is overlaid on the viewfinder or preview image, as detailed in paragraphs 0020, 

	Consider claim 11, and as applied to claim 9 above, Wisniewski further teaches identifying the image as having a digital identifier corresponding to the display context of the application interface (The image is tagged with “a unique identifier assigned to the cutout”, paragraph 0035.).

	Consider claim 12, and as applied to claim 1 above, Wisniewski further teaches that the application interface comprises a social media application interface (see “social media”, paragraph 0044).

	Consider claim 13, and as applied to claim 1 above, Wisniewski further teaches the application interface comprising a social media application interface and the method comprising: generating an image based upon the user interface, and populating the image into the application interface (The template, whether dynamic or fixed, is overlaid on the viewfinder or preview image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.) providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image (The combined image and template content 

	Consider claim 14, and as applied to claim 1 above, Wisniewski further teaches generating an image based upon an image capture preview associated with the user interface (The template, whether dynamic or fixed, is overlaid on the viewfinder or preview image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.).

	Consider claim 15, and as applied to claim 1 above, Wisniewski further teaches evaluating a second display context to determine if the second display context is fixed or variable; and responsive to determining that the second display context is fixed, overlaying the second display context over at least some of a second user interface (For instance, fixed (i.e. a second) and variable (i.e. a first) display context may be combined, such as a thumbnail image and a scrolling caption, paragraph 0032.  Also, static and dynamic (i.e. fixed and variable) context may be combined, as detailed in paragraph 0037.).

	Consider claim 16, and as applied to claim 1 above, Wisniewski further teaches identifying a user feature for the user (i.e. identifying an image captured by the user, paragraphs 0031 and 0043, figures 1 and 5); selecting the image from an image 

	Consider claim 17, Wisniewski teaches:
	A system, comprising: 
	a processor (The invention is embodied in, for example, a “data processor”, paragraph 0049.); and 
	memory comprising processor-executable instructions that when executed by the processor cause implementation (see paragraph 0050) of an image capture component configured to: 
	identify an application interface (An application interface for a viewfinder is detailed in paragraph 0042.); 
	evaluate the display context to determine if the display context is fixed or variable (It is determined whether a selected template is static (i.e. fixed) or animated (i.e. variable), paragraphs 0023, 0037 and 0048.); 
	responsive to determining that the display context is variable (Animated (i.e. variable) display context "can be configured to include moving parts, animations, color changing schemes, embedded objects, and/or any other desired features", paragraph 0037.  Paragraph 0032 also details display context associated with movement on a display (i.e. a scrolling caption).), define dynamic display context for the display context (e.g. according to user selection, paragraphs 0032, 0037, 0038 and 0045); 

	overlay the dynamic display context over at least some of the user interface (The template, whether dynamic or fixed, is overlaid on the viewfinder image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.).
	However, Wisniewski does not explicitly teach evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface.
	Lin et al. similarly teaches an application (“app 1”) having fixed and variable data (i.e. “static” and “dynamic” data, paragraphs 0004 and 0069).
	However, Lin et al. additionally teaches evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (As detailed in paragraphs 0073-0076, a user interface of the app (“app 1”) is analyzed to determine locations and functions of items (e.g. 90-1-90-5 of figure 5B) within the user interface.  The analysis includes optical character recognition (i.e. text recognition, paragraph 0076), “image recognition” (paragraph 0075) and a “string search” (i.e. code recognition), paragraph 0080.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by 

	Consider claim 18, and as applied to claim 17 above, Wisniewski further teaches the image capture component configured to: 
	generating an image based upon the user interface, populate the image into the application interface (The template, whether dynamic or fixed, is overlaid on the viewfinder or preview image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.);
	responsive to detecting a change from the dynamic display context (i.e. the dynamic display context overlaid during image capture, paragraph 0043) to a second display context (i.e. a physical display context, paragraph 0035), query an image repository to identify a second image having a second digital identifier corresponding to the second display context (A captured image, which is necessarily stored in an image repository, is tagged with “a unique identifier assigned to the cutout”, paragraph 0035.  The identified image is sent to a server, paragraph 0035.); and populate the second image into the application interface (i.e. via the server, paragraphs 0035 and 0044).

	Consider claim 19, Wisniewski teaches:

	identifying an application interface (An application interface for a viewfinder is detailed in paragraph 0042.); 
	evaluating, using a processor (The invention is embodied in, for example, a “data processor”, paragraph 0049.), the display context to determine if the display context is fixed or variable (It is determined whether a selected template is static (i.e. fixed) or animated (i.e. variable), paragraphs 0023, 0037 and 0048.); 
	responsive to determining, using the processor (The invention is embodied in, for example, a “data processor”, paragraph 0049.), that the display context is fixed (e.g., the display context is “static”, paragraphs 0023, 0032 and 0037), defining fixed display context for the display context (e.g. according to user selection, paragraphs 0032, 0038 and 0045); 
	displaying a user interface to a user (A viewfinder (i.e. camera user interface) associated with a camera of a device is displayed, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043, 0048 and 0055.); and 
	overlaying the fixed display context over at least some of the user interface (The template, whether dynamic or fixed, is overlaid on the viewfinder image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.).
	However, Wisniewski does not explicitly teach evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface.

	However, Lin et al. additionally teaches evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (As detailed in paragraphs 0073-0076, a user interface of the app (“app 1”) is analyzed to determine locations and functions of items (e.g. 90-1-90-5 of figure 5B) within the user interface.  The analysis includes optical character recognition (i.e. text recognition, paragraph 0076), “image recognition” (paragraph 0075) and a “string search” (i.e. code recognition), paragraph 0080.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method taught by Wisniewski include evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface as taught by Lin et al. for the benefit of enabling a desired software application to be located (Lin et al., paragraph 0002).

	Consider claim 20, and as applied to claim 1 above, Wisniewski further teaches:
	generating an image based upon the user interface (The template, whether dynamic or fixed, is overlaid on the viewfinder or preview image, as detailed in paragraphs 0020, 0031, 0032, 0042, 0043 and 0048, figures 1, 5 and 9.);
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wisniewski and Lin et al. as applied to claim 1 above, and further in view of McNair et al. (US 2005/0010892).

	Consider claim 4, and as applied to claim 1 above, Wisniewski does not explicitly teach the evaluation of the application interface.
	Lin et al. teaches the evaluating the application interface based upon the code recognition analysis (“string search”, paragraph 0080.), 
	However, the combination of Wisniewski and Lin et al. does not explicitly teach the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements.
	McNair et al. similarly teaches performing code analysis of an application interface (“analyze a portion of code implementing a visual control within a screen of a graphical user interface”, paragraph 0022).
	However, McNair et al. additionally teaches the code recognition analysis comprising evaluating application code associated with the application interface to 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the code recognition taught by the combination of Wisniewski and Lin et al. comprise evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements as taught by McNair et al. for the benefit of enabling the conversion of a GUI screen into a multimodal application (McNair et al., paragraph 0040).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wisniewski and Lin et al. as applied to claim 1 above, and further in view of Long et al. (US 2013/0047081).

	Consider claim 6, and as applied to claim 1 above, the combination of Wisniewski and Lin et al. does not explicitly teach the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values.
	Long et al. similarly teaches overlaying display context over a user interface (e.g. elements 42, 44, 46, 48, 50, 52, 54 and 56 in the “compose shot screen” 36 in figure 4, see paragraphs 0035-0038).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the overlaying taught by the combination of Wisniewski and Lin et al. comprise identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values as taught by Long et al. for the benefit of enabling a user to know the length of a video clip being recorded (Long et al., paragraph 0035).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 10,536,644. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-20 are anticipated by claims 1-13 and 15-20 of US 10,536,644 as follows:

	Consider claim 1, claim 1 of US 10,536,644 teaches (in parentheses):
	A method, comprising: (A method, comprising:)
	identifying an application interface; (identifying an application interface;)
evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface;)
	evaluating, using a processor, the display context to determine if the display context is fixed or variable; (evaluating, using a processor, the display context to determine if the display context is fixed or variable;)

	responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context; (responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context;)
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the dynamic display context or the fixed display context over at least some of the user interface (overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface).

	Consider claim 2, claim 2 of US 10,536,644 teaches (in parentheses):
	the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface (the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface.)

	Consider claim 3, claim 3 of US 10,536,644 teaches (in parentheses):
	the evaluating the application interface based upon the image recognition analysis (the evaluating the application interface based upon the image recognition analysis.)

	Consider claim 4, claim 4 of US 10,536,644 teaches (in parentheses):
	the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements (the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements.)

	Consider claim 5, claim 5 of US 10,536,644 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons (the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons.)

	Consider claim 6, claim 6 of US 10,536,644 teaches (in parentheses):

	rotating, in a display, between the plurality of values.)

	Consider claim 7, claim 7 of US 10,536,644 teaches (in parentheses): the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context (the display context comprising at least one of:
	a text context, an image context, an advertisement context, an interactive context, or a visual effect context.)

	Consider claim 8, claim 8 of US 10,536,644 teaches (in parentheses):
	the visual effect context comprising: a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context (the visual effect context comprising: a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context.)

	Consider claim 9, claim 9 of US 10,536,644 teaches (in parentheses):

	populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface. (populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface.)

	Consider claim 10, claim 11 of US 10,536,644 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See parent claim 1)
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

	Consider claim 11, claim 10 of US 10,536,644 teaches (in parentheses):
	the selecting comprising: identifying the image as having a digital identifier corresponding to the display context of the application interface. (the selecting 

	Consider claim 12, claim 12 of US 10,536,644 teaches (in parentheses):
	the application interface comprising at least one of: a weather application interface, a sports application interface, a scrapbooking application interface, or a social media application interface. (the application interface comprising at least one of:
a weather application interface, a sports application interface, a scrapbooking application interface, or a social media application interface.)

	Consider claim 13, claim 13 of US 10,536,644 teaches (in parentheses):
	the application interface comprising a social media application interface and the method comprising: (the application interface comprising a social media application interface and the method comprising:)
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See parent claim 1)
	providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image. (providing the image to the social media application interface; and
utilizing the image within the social media application interface as a profile image or a cover photograph image.)

	Consider claim 14, claim 1 of US 10,536,644 teaches (in parentheses):
	generating an image based upon an image capture preview associated with the user interface. (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See parent claim 1)

	Consider claim 15, claim 15 of US 10,536,644 teaches (in parentheses):
	evaluating a second display context to determine if the second display context is fixed or variable; and responsive to determining that the second display context is fixed, overlaying the second display context over at least some of a second user interface. (evaluating a second display context to determine if the second display context is fixed or variable; and
	responsive to determining that the second display context is fixed, overlaying the second display context over a second real-time image capture preview provided by the camera user interface.)

	Consider claim 16, claim 16 of US 10,536,644 teaches (in parentheses):
	identifying a user feature for the user; selecting an image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface. (identifying a user feature for the user; selecting the image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface)

	Consider claim 17, claim 17 of US 10,536,644 teaches (in parentheses):
	A system, comprising: (A system, comprising:)
	a processor; and (a processor; and)
	memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to: (memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to:)
	identify an application interface; (identify an application interface;)
	evaluate the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluate the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface;)
	evaluate the display context to determine if the display context is fixed or variable; (evaluate the display context to determine if the display context is fixed or variable;)
	responsive to determining that the display context is variable, define dynamic display context for the display context; (responsive to determining that the display context is variable, define dynamic display context for the display context;)
	display a user interface to a user; and (display a camera user interface, associated with a camera of a device, to a user;)


	Consider claim 18, claim 18 of US 10,536,644 teaches (in parentheses):
	the image capture component configured to: (the image capture component configured to:)
	generating an image based upon the user interface; (display a camera user interface, associated with a camera of a device, to a user; overlay the dynamic display context over an image capture preview provided by the camera user interface; See claim 17.)
	populate the image into the application interface; responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface. (populate the image into the application interface; responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface.)

	Consider claim 19, claim 19 of US 10,536,644 teaches (in parentheses):
	A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising: (A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising:)

	evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface;)
	evaluating, using a processor, the display context to determine if the display context is fixed or variable; (evaluating, using a processor, the display context to determine if the display context is fixed or variable;)
	responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context; (responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context;)
	displaying a user interface to a user; and (displaying a camera user interface, associated with a camera of a device, to a user;)
	overlaying the fixed display context over at least some of the user interface. (overlaying the fixed display context over an image capture preview provided by the camera user interface)

	Consider claim 20, claim 20 of US 10,536,644 teaches (in parentheses):

	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 9,967,467. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-13 and 15-20 of US 9,967,467 as follows:

	Consider claim 1, Claim 1 of US 9,967,467 teaches (in parentheses):
	A method, comprising: (A method for capturing an image, comprising:)
identifying an application interface; (identifying an application interface within which an image is to be populated;)
	evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface;)
	evaluating, using a processor, the display context to determine if the display context is fixed or variable; (evaluating, using a processor, the display context to determine if the display context is fixed or variable;)
	responsive to determining, using the processor, that the display context is variable, defining dynamic display context for the display context; (responsive to determining, using the processor, that the display context is variable based upon a determination that at least some of the display context changes at least one of shape, position or color, defining dynamic display context for the display context;)
	responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context; (responsive to determining, using the processor, that the display context is fixed based upon a determination that at least some of the display context does not change at least one of shape, position or color, defining fixed display context for the display context;)
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the dynamic display context or the fixed display context over at least some of the user interface. (overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface;)

	Consider claim 2, Claim 2 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface. (the evaluating the application interface based upon the text recognition analysis, the text recognition analysis comprising one or more of optical character recognition analysis of the application interface, intelligent character recognition analysis of the application interface or optical mark recognition analysis of the application interface.)

	Consider claim 3, Claim 3 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon the image recognition analysis. (the evaluating the application interface based upon the image recognition analysis.)

	Consider claim 4, Claim 4 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements. (the evaluating the application interface based upon the code recognition analysis, the code recognition analysis comprising evaluating application code associated with the application interface to determine one or more of a size, a location or a function of one or more user interface elements.)

	Consider claim 5, Claim 5 of US 9,967,467 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons. (the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons.)

	Consider claim 6, Claim 6 of US 9,967,467 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values. (the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values.)

	Consider claim 7, Claim 7 of US 9,967,467 teaches (in parentheses):
	the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context. (the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context.)

	Consider claim 8, Claim 8 of US 9,967,467 teaches (in parentheses):
	the visual effect context comprising: a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context. (the visual effect context comprising:
a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context.)

	Consider claim 9, Claim 9 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface. (comprising populating the image into the application interface, the populating comprising: selecting the image from an image repository; providing the image to the application user interface; and utilizing the image as a background image for the application interface.)

	Consider claim 10, Claim 11 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

	Consider claim 11, Claim 10 of US 9,967,467 teaches (in parentheses):
	the selecting comprising: identifying the image as having a digital identifier corresponding to the display context of the application interface. (the selecting comprising:
	identifying the image as having a digital identifier corresponding to the display context of the application interface.)

	Consider claim 12, Claim 12 of US 9,967,467 teaches (in parentheses):
	the application interface comprising at least one of: a weather application interface, a sports application interface, a scrapbooking application interface, or a social media application interface. (the application interface comprising at least one of: a weather application interface, a sports application interface, a scrapbooking application interface, or a social media application interface.)

	Consider claim 13, Claim 13 of US 9,967,467 teaches (in parentheses):
	the application interface comprising a social media application interface and the method comprising: (the application interface comprising a social media application interface and the method comprising:)
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image. (providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image.)

	Consider claim 14, Claim 1 of US 9,967,467 teaches (in parentheses):
	generating an image based upon an image capture preview associated with the user interface. (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)

	Consider claim 15, Claim 15 of US 9,967,467 teaches (in parentheses):
	evaluating a second display context to determine if the second display context is fixed or variable; and responsive to determining that the second display context is fixed, overlaying the second display context over at least some of a second user interface. (evaluating a second display context to determine if the second display context is fixed or variable; and
	responsive to determining that the second display context is fixed,
overlaying the second display context over a second real-time image capture preview provided by the camera user interface.)

	Consider claim 16, Claim 16 of US 9,967,467 teaches (in parentheses):
	identifying a user feature for the user; selecting an image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface. (identifying a user feature for the user; selecting the image from an image repository based upon the user feature; providing the image to the application user interface; and utilizing the image as a background image for the application interface.)

	Consider claim 17, Claim 17 of US 9,967,467 teaches (in parentheses):
	A system, comprising: (A system for capturing an image, comprising:)
	a processor; and (a processor; and)
	memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to: (memory comprising processor-executable instructions that when executed by the processor cause implementation of an image capture component configured to:)
identify an application interface; (identify an application interface within which an image is to be populated;)
	evaluate the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluate the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface;)
	evaluate the display context to determine if the display context is fixed or variable; (evaluate the display context to determine if the display context is fixed or variable;)
	responsive to determining that the display context is variable, define dynamic display context for the display context; (responsive to determining that the display context is variable based upon a determination that at least some of the display context is associated with movement on a display, define dynamic display context for the display context;)
	display a user interface to a user; and (display a camera user interface, associated with a camera of a device, to a user;)
	overlay the dynamic display context over at least some of the user interface. (overlay the dynamic display context over a real-time image capture preview provided by the camera user interface;)

	Consider claim 18, Claim 18 of US 9,967,467 teaches (in parentheses):
	the image capture component configured to: (the image capture component configured to:)
	generating an image based upon the user interface; (display a camera user interface, associated with a camera of a device, to a user; overlay the dynamic display context over a real-time image capture preview provided by the camera user interface; See claim 17)
	populate the image into the application interface; (populate the image into the application interface. See claim 17) 
	responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface. (responsive to detecting a change from the dynamic display context to a second display context, query an image repository to identify a second image having a digital identifier corresponding to the second display context; and populate the second image into the application interface.)

	Consider claim 19, Claim 19 of US 9,967,467 teaches (in parentheses):
	A non-transitory computer readable medium comprising instructions which when executed perform a method, comprising: (A non-transitory computer readable medium comprising instructions which when executed perform a method for capturing an image, comprising:)
	identifying an application interface; (identifying an application interface within which an image is to be populated;)
	evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface;)
	evaluating, using a processor, the display context to determine if the display context is fixed or variable; (evaluating, using a processor, the display context to determine if the display context is fixed or variable;)
	responsive to determining, using the processor, that the display context is fixed, defining fixed display context for the display context; (responsive to determining, using the processor, that the display context is variable, defining dynamic display context for the display context;)
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the fixed display context over at least some of the user interface. (overlaying the dynamic display context over a real-time image capture preview provided by the camera user interface;)

	Consider claim 20, Claim 20 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context over a real-time image capture preview provided by the camera user interface; See claim 19)
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696